PER CURIAM.
Jack S. Tanner has filed an appeal of the order revoking his probation, arguing that this order should be overturned if the attempted sexual battery conviction which constituted the basis for the revocation of probation is overturned on appeal. Tanner’s conviction for attempted sexual battery has been affirmed by this court, Tanner v. State, No. 94-1147 (Fla. 1st DCA June 27, 1995), and therefore there is no basis presented for disturbing the revocation order.
However, the state concedes that the wrong scoresheet was utilized when appellant was resenteneed upon the revocation of probation. Accordingly, the sentence is VACATED and the cause is REMANDED for resentencing by reference to the scoresheet prepared in 1989 when appellant was placed on probation.
AFFIRMED in part, REVERSED in part, and REMANDED.
MICKLE, BENTON and VAN NORTWICK, JJ., concur.